Citation Nr: 1419412	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for hearing loss.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board videoconference hearing was conducted in January 2012.  In February 2012, the Board remanded the matter of an increased rating for hearing loss for further development.  An interim March 2012 rating decision increased the rating for hearing loss to 70 percent effective July 30, 2007 (date of claim).  However, as this was not a full grant of the benefit sought on appeal, and the Veteran had not expressed satisfaction with that determination, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The Veteran noted in his substantive appeal (VA Form 9) that his hearing impairment "prohibits" him from working.  The Board finds that this reasonably raises a claim of entitlement to a TDIU; and in keeping with the Court's guidance, the TDIU issue is part of the increased rating for the hearing loss issue on appeal.

The issue of a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by exceptional patterns of hearing impairment, but no higher than Level VIII hearing acuity in the right ear and Level X hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. §§ 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a February 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Id.; Charles v. Principi, 16 Vet. App. 370 (2002).  The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in February 2008, which was prior to the initial March 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The Board also stresses that since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in February 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess, 19 Vet. App. at 491.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  VA treatment records have been associated with the claims file.  The Veteran was afforded VA examinations in November 2007, February 2008 and May 2012.  The Board notes that the May 2012 VA examination was conducted pursuant to the February 2012 Board remand.  That examination report substantially complies with the directives of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At that hearing, the Veteran was advised of what was needed to substantiate his claim; his testimony reflects that he was aware of what remained necessary.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

Legal Criteria, Factual Background and Analysis

The Veteran appealed the decision that assigned a 0 percent rating for hearing loss effective July 30, 2007 (date of the claim).  In an interim March 2008 rating decision the 0 percent rating for hearing loss was continued.  In an interim March 2012 rating decision the rating was increased to 70 percent, (also effective the date of the claim).  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded and he contends as recently as April 2014 (in a written brief presentation) that a higher rating is warranted.  See AB, 6 Vet. App. 35.  The Board will now consider whether a rating higher than 70 percent is warranted for hearing loss.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126. 

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§§ 4.85(c), 4.86. 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) . 

When the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII. 

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On November 2007 VA audiologic examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
50
70
70
53
LEFT
15
65
80
90
63

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 82 percent in the left ear.  These results translates to a Roman numeral designation of II for the right ear and IV for the left ear.  38 C.F.R. § 4.85, Table VI.  The special provisions of 38 C.F.R. § 4.86 are not applicable.  When these results are considered under Table VII, it is readily clear that a rating in excess of 70 percent is not warranted. 

On February 2008 VA audiologic examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
55
65
80
54
LEFT
10
70
80
100
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  These results translates to a Roman numeral designation of I for the right ear and II for the left ear.  38 C.F.R. § 4.85, Table VI.  The special provisions of 38 C.F.R. § 4.86 are not applicable for the right ear, and are applicable for the left ear and translates to a Roman numeral designation of V for the left ear.  Again, when applying Table VII, the test results do not meet the criteria for a rating in excess of 70 percent. 

On May 2012 VA audiologic examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
75
85
85
69
LEFT
35
90
100
105
82

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 36 percent in the left ear.  The special provisions of 38 C.F.R. § 4.86 apply in this instance only with regard to the right ear and translates to a Roman numeral designation of VIII for the right ear using Table VI (as it results in the higher numeral).  The results translates to a Roman numeral designation of X for the left ear using Table VI.  The special provisions of 38 C.F.R. § 4.86 are not applicable for the left ear.  Under Table VII, a rating in excess of 70 percent is not warranted. 

It is clear from the medical evidence of record that a rating in excess of 70 percent for bilateral hearing loss is not warranted.  Under this Table, the next higher rating of 80 percent would require one ear to be at Level IX or higher, and the other ear to be Level XI or higher, or both ears to be Level X or higher.  

As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100.  Applying the audiological test results, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an initial rating in excess of 70 percent for hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 70 percent for bilateral hearing loss is not warranted.  To this extent, the appeal is denied. 


REMAND

As noted in the introduction, the Veteran's claim for an increased rating now includes the issue of entitlement to a TDIU.  The Veteran noted in his VA Form 9 that his hearing impairment "prohibits" him from working.  At the May 2012 VA audiologic examination he reported that he had to quit his job as a dispatcher with the sheriff's office because he could not hear over the radio.  He also worked in customer service and was not able to hear the customers well.  He also had problems hearing on the telephone.  On remand, further notice and development, are necessary to fully assist the Veteran, including with regard to information of the Veteran's employment history and with regard to obtaining additional medical evidence or a medical opinion, as is deemed necessary to develop the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran appropriate VCAA notice with respect to the issue of entitlement to a TDIU.

2. Consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities (hearing loss and tinnitus).  In so doing, complete any development deemed necessary, including further development regarding the Veteran's employment history and obtaining additional medical evidence or a medical opinion.

3.  After completion of the above, the RO should review the expanded record and readjudicate the claim.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


